    EXHIBIT B




 
 
                   SX\\u




CCJW~a►N   a                                                       Cowan, Liebowitz & Latman, P.C.
                                                                   114 West 47th Street
LIEBOWITZ                                                          New York, NY 10036

LATIVIC~~N                                                          (212) 790-9200 Tel
                                                                    (212) 575-0671 Fax
                                                                    www.cll.com


                                                                    Thomas Kjellberg
                                                                    (212) 790-9202
                                                                    tic@cll.com


                                                 May 31, 2018

VIA CERTIFIED MAIL,
RETURN RECEIPT REQUESTED

Mr. John Waite
c/o Bill Vulsteke
Provident Financial Management
2850 Ocean Park Blvd., Suite 300
Santa Monica, CA 90405

Mr. John Waite
Chief Executive Officer
No Brakes Tour Inc.
3130 Wilshire Blvd., Suite 600
Santa Monica, CA 90403

       Re:     John Waite Copyright Termination Notice
               "Ignition," "No Brakes" and "Mask of Smiles" Albums

Dear Mr. Waite:

         We represent Capitol Records, LLC f/k/a Capitol Records, Inc. ("Capitol"), the successor
to Chrysalis Records, Inc. ("Chrysalis"), and write with reference to your notice dated April 20,
2015 (which notice Capitol has no record of having received, and of which it had no knowledge
until late 2017) purporting to terminate Capitol's rights in John Waite sound recordings
contained on the albums "Ignition," "No Brakes" and "Mask of Smiles" (the "Albums"). As set
forth in detail below, your attempt to terminate Capitol's rights in and to these sound recordings
under 17 U.S.C. § 203 is without legal or factual merit.

        As a threshold matter, your notice fails to comply with the requirement of "[a] brief
statement reasonably identifying the grant to which the notice of termination applies." Your
notice purports to identify a grant "dated in or about 1981 between the members of the recording
group called The Babys and Chrysalis Records." There is no such agreement covering the sound
recordings identified in Schedule A to your notice. Rather, as addressed below, those recordings
appear to be governed by a series of agreements from 1981, 1983 and 1985 entered into by
various furnishing companies providing your services to either Chrysalis or Capitol.
Accordingly, while your notice purports to terminate rights in the sound recordings on the
Cowan,Liebowitz & Latman,P.C.
Mr. John Waite
May 31, 2018
Page 2


Albums, you have failed to properly identify any grant covering such works. Certainly, a notice
that references incorrect parties and dates cannot be considered a reasonable identification of the
grants you purport to be terminating.

        While your failure to provide a reasonable identification of the alleged grant is itself
sufficient to render the purported notice ineffective, your termination attempt would fail even
had you properly identified the controlling agreement. Accordingly, for purposes of efficiency,
we proceed to address the absence of any right to terminate under the applicable agreements.

       The relevant agreements that form the basis for the parties' relationship with respect to
the Albums are:(1) with respect to "Ignition," a November 1, 1981 agreement (the "1981
Agreement") between Chrysalis and Heavy Waite, Inc.("Heavy Waite");(2) with respect to "No
Brakes," a September 22, 1983 agreement(the "1983 Agreement") between Capitol and
Moonwalk Music, Inc.("Moonwalk"); and (3) with respect to "Mask of Smiles," a July 4, 1985
agreement(the "1985 Agreement") between Capitol and Diamond Stripe, Inc.("Diamond").
Heavy Waite, Moonwalk and Diamond (referred to collectively herein as the "Furnishing
Companies") were each engaged to furnish your recording services. Each of the agreements
contains unambiguous language specifying that any recordings created during its term are works
made for hire owned by the record company. The 1981 Agreement provides:

       All master recordings embodying the performances of Artist recorded during
       the term hereof, from the inception of the recording thereof, and all phonograph
       records and other reproductions made therefrom, together with the performances
       embodied therein and all copyrights therein and thereto, and any and all
       renewals and extensions thereof shall be entirely [Chrysalis's] property, free of
       any claims whatsoever by [Heavy Waite], Artist, or any other person, firm or
       corporation. For the purposes hereof,[Heavy Waite], Artist, and all other
       persons rendering services in connection with such master recordings shall be
       our employees for hire and all such master recordings shall be works made for
       hire under the United States Copyright Law.

1981 Agreement ¶ 4. The 1983 and 1985 Agreements contain a provision establishing the
recordings covered by such agreements as works made for hire:

        With respect to any person whose services are furnished by [Moonwalk or
        Diamond] in connection with masters recorded hereunder, including, but
        not limited to, Artist and/or any person engaged to act as a Producer,[Moonwalk
        or Diamond] has or shall have a contract in which the person acknowledges that
        each master embodying the results and proceeds of his services is prepared
        within the scope of[Moonwalk's or Diamond's] engagement of his personal
        services and is a work made for hire, or as part of an 1p-master constitutes a
        work specifically ordered by [Moonwalk or Diarriond] for use as a contribution
        to a collective work and shall be considered a work made for hire.
Cowan,Liebowitz & Latman,P.C.
Mr. John Waite
May 31, 2018
Page 3


1983 and 1985 Agreements ¶ 5(a); see also'(1 18 (acknowledging Capitol as the "sole, exclusive,
and perpetual owner of all masters from inception"). Accordingly, there is no operative grant to
terminate, but simply a work made for hire relationship, which is not subject to termination
under the statute.

         Moreover, even if Chrysalis and/or Capitol were deemed to have acquired copyright
rights to the sound recordings by virtue of a grant made by the Furnishing Companies, the result
would still not be a transfer terminable under the Copyright Act because any such grant was
made by the company that was signatory to such agreements, not by you. A copyrighted work of
which a corporate entity is the legal author is ipsofacto a work made for hire, and transfers of
rights in works made for hire are categorically not terminable under § 203. The Furnishing
Companies all represented, warranted and agreed that they had the proper authority to enter into
the relevant agreement and to perform all of its terms, including granting the rights covered by
the agreement. 1981 Agreement ~ 9(a); 1983 and 1985 Agreements ¶¶ 2(i), (j),(k). Moreover,
 you personally signed inducement letters and/or declarations in which you joined in the
representations and warranties made by the Furnishing Companies, confirmed the Furnishing
Companies' right to perform their contracts with the record companies and/or acknowledged the
 work made for hire status of the recordings created under the relevant agreements. 1981
 Agreement Exhibit A ~~ 1(a)-(c); 1983 Agreement Exhibit B ~~ 1-3, Declaration ¶ A; 1985
 Agreement Exhibit A ~(¶ 1-3; Exhibit E ¶ A. Having permitted the Furnishing Companies to
enter into these agreements and signed documentation confirming their authority to make such
 agreements, including most fundamentally the right to transfer the necessary rights, you cannot
 now turn around and claim that the rights all along belonged to you and not the entity that made
 the relevant agreements with Chrysalis and Capitol. The sound recordings were created by you
 within the scope of your employment by the Furnishing Companies, which presumably were
formed for the purpose of permitting you to be treated as an employee of such companies. See
generally Caso v. Nimrod Productions, Inc., 77 Cal. Rptr. 3rd 313, 316-17(2d Dist. 2008)
(describing typical entertainment industry loan-out arrangement in which loan-out company
furnishes services of its employee); see also 17 U.S.C. § 101(1)(defining a work made for hire
 as "a work prepared by an employee within the scope of his or her employment."); 17 U.S.C. §
 201(b)(under which "the employer or other person for whom the work was prepared is
 considered the author for purposes of this title, and, unless the parties have expressly agreed
 otherwise in a written instrument signed by them, owns all of the rights comprised in the
 copyright").

       The sound recordings also constitute works made for hire under section 101(2) of the
 Copyright Act, which defines a "work made for hire" as

        a work specially ordered or commissioned for use as a contribution to a collective work,
        as a part of a motion picture or other audiovisual work, as a translation, as a
        supplementary work, as a compilation, as an instructional text, as a test, as answer
        material for a test, or as an atlas, if the parties expressly agree in a written instrument
        signed by them that the work shall be considered a work made for hire.
Cowan,Liebowitz & Latman,P.C.
Mr. John Waite
May 31, 2018
Page 4


17 U.S.C. § 101(2). The sound recordings were specially commissioned for use in compilations,
i.e., long-playing record albums. The 1981 Agreement provided in paragraph 2 for delivery of
"sufficient Masters to constitute one(1) 12-inch, 33-1/3 rpm long-playing record, of no less than
thirty-three (33) minutes in duration (hereinafter such a record is sometimes referred to by the
term `LP') plus, at our election, sufficient additional Masters to constitute a second LP." The
1983 and 1985 Agreements likewise provided for delivery of"lp-masters." 1983 and 1985
Agreement ~ 1. An "lp-master" is defined as "a set of masters sufficient to constitute a 1p-disc,"
and "lp-disc" is defined as "a 12 inch, 33-1/3 rpm, long playing disc-type record or its tape
record equivalent, embodying thereon not less than eight(8) nor more than twelve (12)
selections." Id. ¶¶ 14(e),(h).

        The Albums are compilations under the Copyright Act:

       A "compilation" is a work formed by the collection and assembling of preexisting
       materials or of data that are selected, coordinated, or arranged in such a way that the
       resulting work as a whole constitutes an original work of authorship. The term
       "compilation" includes collective works.

 17 U.S.C. § 101. "An album is a collection of preexisting materials—songs—that are selected
and arranged by the author in a way that results in an original work of authorship—the album."
Bryant v. Media Right Pods.,603 F.3d 135, 140-41 (2d Cir. 2010). Accordingly,"[a]n album
falls within the Act's expansive definition of compilation." Id. at 140. The sound recordings
selected and arranged to comprise the Albums were subject to signed, written agreements
 deeming such sound recordings to be works made for hire. 1981 Agreement ~ 4; 1983 and 1985
 Agreements ¶ 5(a). In addition, the copyright registration for the Albums specifically identify
 Chrysalis (in the case of"Ignition") and Capitol (in the case of the other two Albums)as owning
the copyright as "employer for hire." Accordingly, no indication of a transfer of copyright from
 you to Chrysalis or Capitol appears on the registrations, which have also never been amended
 since their issuance to reflect any such purported transfer that could potentially be subject to
 termination. The registrations were timely made under 17 U.S.C. § 410(c), and are thus prima
facie evidence that the sound recordings are works made for hire. You would bear the burden of
 proving otherwise and rebutting the presumption that Chrysalis and/or Capitol owned all right,
 title and interest in the copyright to the sound recordings in their own names as works made for
 hire under § 101(2) of the Copyright Act from inception.

         In any case, even if the sound recordings were not works made for hire, you would be
 time-barred from challenging that issue. Under the three-year statute of limitations for copyright
 claims, 17 U.S.C. § 507(b), claims regarding the initial ownership status of a work must be
 brought within three years of creation. See, e.g., Robles Vasquez v. Tomes-Neg~on, 2007 U.S.
 Dist. LEXIS 57872, *21 (S.D.N.Y. July 11, 2007)("Since plaintiffs' claim ... relates to a claim
 of copyright ownership, the normal three-year limitations period applies."). Accordingly, in
 Aday v. Sony Music, 44 U.S.P.Q.2d 1688 (S.D.N.Y. 1997), the recording artist Meat Loaf was
 held to be time-barred when in 1997 he sought to contest the work-for-hire provision in his 1977
Cowan,Liebowitz & Latman,P.C.
Mr. John Waite
May 31, 2018
Page 5


recording agreement with Sony after a royalty dispute. The artist sought a declaration that he
was not an employee for hire, but the Southern District of New York rejected the claim, stating
the singer "had reason to know in 1977 about any of the problems with the work-for-hire
provision that [he] now contends] violates the Copyright Act."

       Finally, with respect to the "Ignition" Album, paragraph 11(b) of the 1981 Agreement
prohibits you from making any use of the sound recordings, regardless of whether or not your
purported termination notice is effective:

       Neither [Heavy Waite] nor Artist shall at any time manufacture, distribute, or sell or
       authorize the manufacture, distribution or sale by any person, firm, or corporation
       other than [Chrysalis] of phonograph records embodying ... any performance
       rendered by Artist during the term of this contract....

This provision is not a "grant or transfer or license of copyright or any right under a copyright"
as section 203(a) requires, and thus it is not terminable. Clearly, the statute does not contemplate
that a terminated assignment or license agreement is rescinded in toto, only that the grant of U.S.
rights is terminated. The remainder of the provisions of the agreement arise under state contract
law and are not affected by termination; the Copyright Act explicitly states in section 203(b)(5)
that termination shall not affect "rights arising under any other Federal, State or foreign laws,"
such as state contract law. Courts have consistently recognized that parties are free to contract
away rights they would otherwise enjoy under the Copyright Act. See Bowes v. Baystate
Technologies, 320 F.3d 1317(Fed. Cir. 2003)(contract waiving fair use rights); Davidson
Assocs. v. Jung,422 F.3d 630(8th Cir. 2005)(same). Accordingly, you would continue to be
bound by your contractual obligation to refrain from exploiting the "Ignition" recordings, or
permitting others to exploit the works, even if your termination of any "grant" to Chrysalis were
given effect. This is not an "agreement to contrary" under section 203(a)(5), because it does not
prevent you from exercising whatever termination rights you may have.

        For all these reasons, Capitol continues to possess the exclusive right to exploit the sound
recordings comprising the Albums pursuant to its rights as outlined above. Any exploitation of
those sound recordings by you or on your behalf would be in violation of Capitol's exclusive
rights, and would render you, and any other individuals or entities involved in such exploitation,
liable for a number of claims including copyright infringement, and subject to all of the remedies
provided by the Copyright Act.

        In fact, we are aware that at least one of the Albums ("Ignition") has been added to
Spotify, Apple and other digital services by an entity named "No Brake Records," which we
believe is controlled by or associated with you. Accordingly, we hereby demand that you cease
and desist from any and all unauthorized exploitation of the sound recordings, including the
"Ignition" Album, and take immediate steps to remove any such sound recordings from any
digital services to which you, an entity with which you are associated, or an entity purporting to
be acting upon authorization from you have added them without Capitol's authorization.
Cowan,Liebowitz & Latman,P.C.
Mr. John Waite
May 31, 2018
Page 6




       This letter is not intended to be a complete statement of the facts or the law, and is
without prejudice to any of Capitol's rights, remedies, or defenses, all of which are expressly
reserved.

                                              Sincerely,



                                              Thomas Kj lberg

cc: Evan S. Cohen, Esq.(via email)
